         Case 2:18-cv-11057-WBV-DPC Document 97 Filed 11/25/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF GABRIEL                                               CIVIL ACTION
LASALA, AS OWNER OF THE 2016
WORLD CAT MODEL 295CC, FOR                                             NO. 18-11057 c/w
EXONERATION FROM OR LIMITATION                                         18-11138, 19-9706
OF LIABILITY                                                           19-9798, 19-9819

                                                                       SECTION D (2)


                     THIS DOCUMENT RELATES TO ALL CASES

                                              ORDER

         Before the Court is Foremost Insurance Company’s Motion for Summary

Judgment. 1 Various parties have filed Oppositions, 2 and Foremost has filed a Reply. 3

Cantium, LLC has filed a Sur-Reply, 4 and Cantium has filed a Response to the Sur-

Reply. 5 After careful consideration of the parties’ memoranda, the record, and the

applicable law, the Courts grants the Motion in part and denies the Motion in part.

    I.      FACTUAL BACKGROUND

         This case arises from a boat’s collision with a fixed platform. Gabriel Lasala

owned a 2016 World Cat Model 295CC vessel. 6 On the evening of April 28, 2018,

Lasala was aboard the vessel with Dale Presser, Presser’s minor son, C.P., Randall

Patterson and Marc Junot. 7 As they were proceeding out to the Gulf of Mexico, the




1 R. Doc. 19.
2 R. Doc. 52 (Pressers); R. Doc. 53 (Cantium); R. Doc. 54 (Lasalas).
3 R. Doc. 62.
4 R. Doc. 65.
5 R. Doc. 67.
6 R. Doc. 1 at 2 ¶ IV.
7 Id. at 2 ¶ VI.
      Case 2:18-cv-11057-WBV-DPC Document 97 Filed 11/25/20 Page 2 of 7




vessel struck a fixed platform owned by Cantium L.L.C. (“Cantium”). 8                      Various

individuals aboard the vessel suffered injuries. 9 Following the collision, Lasala’s

insurer, Foremost, obtained possession of the vessel. The vessel was later sold and

destroyed.

       Lasala later filed an action under the Ship Owner’s Limitation of Liability Act,

seeking to limit his liability to the cost of the vessel, which he alleges is valued at

$1,300. 10   Various other suits arising from the same facts and circumstances were

also filed. As relevant here, the Pressers, the Lasalas, the Pattersons, and Cantium

sued Foremost alleging a claim of spoliation of evidence under Louisiana law due to

the destruction of the vessel. 11 The Complaints were later amended to include federal

claims. 12 These matters were consolidated. 13

       Foremost now moves for summary judgment on the issue of the spoliation

claim. 14 In its initial Motion, Foremost argued that recovery of damages for negligent

spoliation of evidence under Louisiana Civil Code article 2315 is not recognized under

Louisiana law. Foremost relied heavily on Reynolds v. Bordelon, 15 a recent Louisiana

Supreme Court case addressing a claim of negligent spoliation, to argue that damages

cannot be awarded. The Pressers, the Lasalas, and Cantium each filed an Opposition




8 Id. at 2 ¶ VI.
9 Id. at 2 ¶ VI.
10 See generally R. Doc. 1.
11 See Docket No. 18-11138, R. Doc. 1 (Pressers); Docket No. 19-9706, R. Doc. 1 (Lasalas); Docket No.

19-9706, R. Doc. 1 (Pattersons); Docket No. 19-9819, R. Doc. 7 (Cantium).
12 R. Doc. 38 (Pressers); R. Doc. 39 (Lasalas); R. Doc. 42 (Pattersons).
13 See R. Docs. 13-14.
14 R. Doc. 19.
15 172 So. 3d 589 (La. 2015).
       Case 2:18-cv-11057-WBV-DPC Document 97 Filed 11/25/20 Page 3 of 7




to the Motion. 16 The thrust of the parties’ opposition was that their claims were not

for negligent spoliation, which was addressed in Reynolds, but rather for intentional

spoliation, for which damages are an appropriate remedy. The Lasala’s Opposition

also stressed that their claims arose not only under Louisiana law, but federal law.

           Foremost filed a Reply, 17 in which it shifted course and argued that monetary

damages are not recoverable for any claim of spoliation, whether negligent or

intentional, under Louisiana or federal law. It argued that the parties’ intentional

spoliation claims arose under Louisiana Civil Code article 2315, which it argues only

provides a remedy for negligent conduct. Cantium filed a Sur-Reply, 18 in which it

argued that Louisiana Civil Code article 2315 sweeps wider than only negligent

conduct, and that Louisiana courts now recognize intentional spoliation as a separate

tort. Foremost filed a Response to Cantium’s Sur-Reply, 19 in which it argued that

adverse inference, not monetary damages, is the more common and appropriate

remedy Louisiana courts recognize for intentional spoliation.

     II.      LEGAL STANDARD

           Summary judgment is proper if the movant shows there is no genuine dispute

as to any material fact and that it is entitled to judgment as a matter of law. 20 If the

movant shows the absence of a disputed material fact, the non-movant “must go

beyond the pleadings and designate specific facts showing that there is a genuine




16 R. Doc. 52 (Pressers); R. Doc. 53 (Cantium); R. Doc. 54 (Lasalas).
17 R. Doc. 62.
18 R. Doc. 65.
19 R. Doc. 67.
20 FED. R. CIV. P. 56(a).
       Case 2:18-cv-11057-WBV-DPC Document 97 Filed 11/25/20 Page 4 of 7




issue for trial.” 21 The Court views facts and draws reasonable inferences in the non-

movant’s favor. 22 The Court neither assesses credibility nor weighs evidence at the

summary judgment stage. 23

     III.   ANALYSIS

        The instant dispute can be resolved by answering a single, straightforward

question: Are monetary damages a recognized remedy for the tort of intentional

spoliation under Louisiana law? The Court begins by addressing whether a claim for

intentional spoliation exists under Louisiana law. If such a claim arises, it does so

under Louisiana Civil Code article 2315, which reads “[e]very act whatever of man

that causes damage to another obliges him by whose fault it happened to repair it.” 24

Louisiana courts have recognized a claim for intentional spoliation under article

2315. 25




21 McCarty v. Hillstone Restaurant Grp., Inc., 864 F.3d 354, 357 (5th Cir. 2017).
22 Vann v. City of Southaven, Miss., 884 F.3d 307, 309 (5th Cir. 2018).
23 Gray v. Powers, 673 F.3d 352, 354 (5th Cir. 2012) (internal citation omitted).
24 La. Civ. Code art. 2315(A). Foremost argues that Louisiana Civil Code article 2315 encompasses

only negligent conduct. The argument lacks merit. Louisiana caselaw makes clear this statute
extends not only to negligent conduct, but intentional conduct as well. See, e.g., Zimmerman v.
Progressive Sec. Ins. Co., 174 So.3d 12301 1235 (La. App. 2 Cir. 2015) (“Furthermore, Louisiana
embraces a broad civilian concept of ‘fault’ that encompasses any conduct falling below a proper
standard, including intentional torts.”). The Court additionally notes that some Louisiana courts have
found a separate basis for the tort of intentional spoliation. See Carter v. Exide, 661 So.2d 698 (La.
App. 2 Cir. 1995). However, in light of the Louisiana Supreme Court’s discussion in Reynolds, the
Court agrees with the Louisiana courts which base the intentional spoliation claim in Louisiana Civil
Code article 2135.
25 Union Pump Co v. Centrifugal Tech., Inc., No. 05-0287, 2009 WL 3015076, at *5 (W.D. La. Sept. 19,

2009) (“All five Louisiana Circuit Courts of Appeal have recognized spoliation as a valid tort claim.”);
see also Bethea v. Modern Biomedical Servs., Inc., 704 So.2d 1227, 1233 (La. App. 3 Cir. 1997) (holding
that intentional spoliation is a cause of action under La. Civ. Code art. 2135); Sayre v. PNK (Lake
Charles), LLC, 188 So.3d 428, 444 (La. App. 3 Cir. 2016) (“Thus, La. Civ. Code art. 2315 encompasses
the torts of impairment of a civil claim and intentional spoliation of evidence.”).
      Case 2:18-cv-11057-WBV-DPC Document 97 Filed 11/25/20 Page 5 of 7




        The case relied on heavily by Foremost, Reynolds v. Bordelon, 26 is not to the

contrary. In that case, the Louisiana Supreme Court held that no cause of action for

negligent spoliation exists under Louisiana Civil Code article 2315.         But the

reasoning and clear wording of the opinion cabins the holding to only negligent

spoliation, rather than intentional spoliation. The second sentence of the decision

states “For the reasons that follow, we hold that no cause of action exists for

negligent spoliation of evidence.”27       The court explained its decision after an

analysis of the policy perspectives of negligence claims. One such policy

concern underpinning the Louisiana Supreme Court’s holding in Reynolds was

that negligent spoliation of evidence is, by its nature, an unintentional act, and

therefore recognizing such a tort would not deter future harmful action.28 Another

policy consideration is the satisfaction of the community's sense of justice. The

same reasoning and concerns does not apply to a claim of intentional spoliation.

        Having determined that a cause of action for intentional spoliation exists

under Louisiana law, the Court next considers whether damages are a suitable

remedy for such a claim. Foremost makes much of the fact that neither Cantium nor

any other party has identified a Louisiana case where damages were awarded as a

penalty for intentional spoliation of evidence. But it is no mystery why such a

case would not exist:           in most situations, an adverse inference is available

as an appropriate remedy for intentional spoliation.       And at least one Louisiana

court has suggested in passing dicta that damages are an appropriate remedy for an

26 172 So. 3d 589 (La. 2015).
27 Id.
28 172 So. 3d at 596-97.
      Case 2:18-cv-11057-WBV-DPC Document 97 Filed 11/25/20 Page 6 of 7




intentional spoliation claim.29           Notably, Foremost does not cite to any case

which holds the contrary, namely, that damages are not a potential remedy

available for intentional spoliation of evidence. The Court therefore does not

find that the lack of a case awarding damages for a recently recognized tort

dispositive of the fact that damages are not available.

        Because the cause of action arises under Louisiana Civil Code article 2315,

monetary damages are presumptively available. 30 The Court notes that other states

which have recognized the tort of intentional spoliation have similarly recognized

that monetary damages are an appropriate remedy for the tort. 31                  In short, while no

party has cited, and the Court has failed to find, a case which has affirmatively held

a defendant liable for monetary damages for intentional spoliation (a relatively new

tort), the Court finds that that does not mean such damages are never available.

Foremost’s Motion for Summary Judgment as to an intentional spoliation claim is

therefore denied.

        The Court notes that Foremost’s opening Motion referenced only negligent

spoliation claims under Louisiana law in its argument. 32 As previously discussed,

the Louisiana Supreme Court has explicitly held that no such cause of action exists



29 Robertson v. Frank’s Super Value Foods, Inc., 7 So.3d 669, 671 (La. App 5 Cir. 2009) (reversing
summary judgment in a case where a Plaintiff sought damages for intentional spoliation).
30 See, e.g. Perry v. Starr Indemnity & Liability Co., 280 So.3d 813 (La. App. 2 Cir. 2019) (“The term

damages refers to pecuniary compensation, recompense, or satisfaction for an injury sustained.” (citing
McGee v. AC And S, Inc., 933 So.2d 770, 773 (La. 2006)); Nola Ventures, LLC v. Upshaw Ins. Agency,
Inc., 48 F. Supp. 3d 916 (E.D. La. 2014) (same).
31 See, e.g., Rizzuto v. Davidson Ladders, Inc., 905 A.2d 1165, 1181 (Conn. 2006) (recognizing the tort

of intentional spoliation and holding that monetary damages are available); Holmes v. Amerex Rent-
A-Car, 710 A.2d 846, 852-53 (D.C. App. 1998) (recognizing the tort of intentional spoliation and holding
that monetary damages are available).
32 See generally R. Doc. 19-1.
         Case 2:18-cv-11057-WBV-DPC Document 97 Filed 11/25/20 Page 7 of 7




under Louisiana law. 33 Indeed, other parties in this action have acknowledged as

much. 34 Therefore, to the extent Foremost seeks only an order clarifying that a party

may not pursue a negligent spoliation claim under Louisiana law against it, the Court

grants the Motion.

      IV.      CONCLUSION

            IT IS HEREBY ORDERED that the Motion for Summary Judgment is

DENIED IN PART and GRANTED IN PART. To the extent a party asserts a

negligent spoliation claim under Louisiana law against Foremost, the Motion is

granted. The Motion is otherwise denied.

            New Orleans, Louisiana, November 25, 2020.



                                                        ______________________________________
                                                        WENDY B. VITTER
                                                        UNITED STATES DISTRICT JUDGE




33   Reynolds v. Bordelon, 172 So. 3d 589 (La. 2015).
34   R. Doc. 53 at 3; R. Doc. 54 at 3.
